       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 1 of 9



 1    KAPLAN FOX & KILSHEIMER LLP                      COOLEY LLP
      Frederic S. Fox (admitted pro hac vice)          Michael G. Rhodes (116127)
 2    David A. Straite (admitted pro hac vice)         (rhodesmg@cooley.com)
      Aaron L. Schwartz (admitted pro hac vice)        Kyle C. Wong (224021)
 3    850 Third Avenue                                 (kwong@cooley.com)
      New York, NY 10022                               101 California Street
 4    Tel.: (212) 687-1980                             San Francisco, CA 94111
      Fax: (212) 687-7715                              Telephone: (650) 843-5000
 5    dstraite@kaplanfox.com                           Facsimile: (650) 849-7400

 6    Laurence D. King (Cal. Bar No. 206423)           MAYER BROWN LLP
      Mario Choi (Cal. Bar No. 243409)                 Lauren R. Goldman (admitted pro hac vice)
 7    1999 Harrison Street, Suite 1560                 (lrgoldman@mayerbrown.com)
      Oakland, CA 94612                                Michael Rayfield (admitted pro hac vice)
 8    Tel.: (415) 772-4700                             (mrayfield@mayerbrown.com)
      Fax: (415) 772-4707                              1221 Avenue of the Americas
 9                                                     New York, NY 10016
      GRYGIEL LAW LLC                                  Telephone: (212) 506-2500
10    Stephen G. Grygiel (admitted pro hac vice)       Facsimile: (212) 849-5589
      301 Warren Avenue, Suite 405
11    Baltimore, MD 21230                              Counsel for Defendant
      Tel.: (407) 505-9463
12    sgrygiel@silvermanthompson.com

13    SIMMONS HANLY CONROY LLC
      Jason ‘Jay’ Barnes (admitted pro hac vice)
14    112 Madison Avenue, 7th Floor
      New York, NY 10016
15    Tel.: (212) 784-6400
      Fax: (212) 213-5949
16    jaybarnes@simmonsfirm.com

17    Counsel for Plaintiffs

18
                         IN THE UNITED STATES DISTRICT COURT
19                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

20                                                 Case No. 5:12-MD-2314-EJD

21    IN RE FACEBOOK INTERNET                      FOURTH SUPPLEMENTAL JOINT CASE
      TRACKING LITIGATION                          MANAGEMENT STATEMENT
22
                                                   CIVIL L.R. 16-10(d)
23                                                 FRCP 16 & 26(f)

24                                                 Next CMC: January 28, 2021, 10am PST

25

26

27

28

                                                        SUPP. JOINT CASE MANAGEMENT STATEMENT
     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 2 of 9



 1            The parties, having met and conferred, submit this Fourth Supplemental Joint Case

 2   Management Conference Statement pursuant to Civil Local Rule 16-10(d). Today’s Statement

 3   reports on events since the Third Supplemental Joint Case Management dated July 21, 2017. Dkt.

 4   No. 151. The Statement starts with a status update and a jointly proposed plan for proceeding; the

 5   parties also include additional details consistent with the November 1, 2018 Standing Order for All

 6   Judges of the Northern District of California, retaining the paragraph numbering used therein.

 7   Accompanying this Statement is a joint proposed Case Management Order.

 8   1. SUMMARY STATUS

 9            The Court dismissed Plaintiffs’ Third Amended Complaint on November 17, 2017. Dkt.

10   Nos. 174 & 175. On April 8, 2020, the Ninth Circuit reversed in part, affirmed in part, and

11   remanded. Dkt. No. 190; see also In re Facebook Internet Tracking Litig., 956 F.3d 589 (9th Cir.

12   2020) (Thomas, C.J.). The Ninth Circuit denied Facebook’s petition for rehearing or rehearing en

13   banc, Dkt. No. 193, and issued the mandate on August 7, 2020, Dkt. No. 194. On November 20,

14   2020, Facebook filed a Petition for a Writ of Certiorari with the United States Supreme Court. See

15   Facebook, Inc. v. Davis, et al., Case No. 20-727; see also Dkt. No. 196 (notice of Petition to the

16   District Court dated December 2, 2020). Plaintiffs’ deadline to file a response, if any, is February

17   11, 2021. Facebook’s optional reply would then be due on March 3, 2021.

18            Facebook’s Statement: Based on the Ninth Circuit’s decision, there are eight causes of

19   action remaining in this case: (1) violation of the federal Wiretap Act; (2) violation of the California

20   Invasion of Privacy Act (“CIPA”); (3) invasion of privacy under the California Constitution;

21   (4) common law intrusion on seclusion; (5) civil fraud; (6) trespass to chattels; (7) violation of

22   California Penal Code § 502; and (8) statutory larceny. The Ninth Circuit vacated this Court’s

23   dismissal of these claims on specific grounds, but it expressly declined to address Facebook’s

24   alternative arguments for dismissal of the claims, leaving those issues for this Court to address on

25   remand. See In re Facebook, Inc. Internet Tracking Litig., 956 F.3d 589, 611 (9th Cir. 2020) (“We

26   do not reach any other issue argued by the parties, leaving those issues for consideration by the

27   district court in the first instance.”). For example, the Ninth Circuit held that “Facebook is not

28   exempt from liability as a matter of law under the Wiretap Act or CIPA as a party to the

                                                           SUPP. JOINT CASE MANAGEMENT STATEMENT
     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 3 of 9



 1   communication,” but it “d[id] not opine whether the Plaintiffs adequately pleaded the other

 2   requisite elements of the statutes.” Id. at 608. And as to plaintiffs’ claims for civil fraud, trespass

 3   to chattels, violation of California Penal Code § 502, and statutory larceny, the Ninth Circuit held

 4   only that plaintiffs sufficiently alleged “standing to bring their claims” (id. at 601); it did not address

 5   the substantive elements of any of those claims.

 6            Plaintiffs’ Statement: Plaintiffs disagree with Facebook’s reading of the opinion. While

 7   the Ninth Circuit affirmed this Court’s dismissal of contract, implied covenant and SCA claims,

 8   the Ninth Circuit also held “that Plaintiffs adequately pleaded their remaining claims at this early

 9   stage to survive a motion to dismiss under Rule 12(b)(6),” In re: Facebook Internet Tracking Litig.,

10   956 F.3d at 611; “Plaintiffs adequately stated claims for relief for intrusion upon seclusion and

11   invasion of privacy,” id. at 601; and “Plaintiffs also have sufficiently alleged that Facebook’s

12   tracking and collection practices violated the Wiretap Act and CIPA.” Id. at 606.

13   2. PARTIES’ PROPOSAL FOR PROCEEDING

14            The case is currently proceeding on three tracks.           The parties propose to continue

15   proceeding on these three parallel tracks and to report back to the Court at the beginning of April.

16   The accompanying proposed Case Management Order reflects the three tracks and the requested

17   CMC.

18            Supreme Court Track. First, as noted in more detail below, on November 20, 2020,

19   Facebook filed a Petition for a Writ of Certiorari seeking review of the Ninth Circuit’s ruling related

20   to Facebook’s “party to the communication” defense to the Wiretap Act. Plaintiffs have retained

21   Supreme Court counsel and are evaluating whether to file a response; if they do, the deadline is

22   February 11, 2021.

23            Mediation Track. Second, the parties have agreed to start formal mediation, and have

24   agreed to retain Randall W. Wulff. An initial mediation is tentatively scheduled for March 11,

25   2021, via video conference. If the parties make good progress towards negotiated resolution, they

26   would then focus discovery in aid of a second (in-person) mediation, tentatively scheduled for July

27   in California. If instead the March mediation is not successful, the parties would so report to the

28   Court in advance of the requested April CMC.

                                                          SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 4 of 9



 1            Preparation for Discovery / Litigation Track. Third, in light of the Ninth Circuit’s

 2   opinion, the parties have agreed to confer regarding outstanding discovery disputes including prior

 3   objections and responses to written discovery, with dates certain for resolution (or identification of

 4   continued disputes) in advance of the April CMC. No discovery motions would be filed during

 5   this meet-and-confer period. The parties also would negotiate an ESI Protocol and file it with the

 6   Court by the end of March, or instead notify the Court of impasse (identifying remaining areas of

 7   dispute) and address any such unresolved discovery issues at the April CMC. Finally, the parties

 8   anticipate presenting certain administrative motions to the Court prior to the April CMC, including

 9   minor proposed revisions to the Protective Order (Dkt. No. 75) and requesting entry of Plaintiffs’

10   proposed efficiency protocol, discussed below.

11   3. MOTIONS (Para. 4)

12            If the Court were to adopt the parties’ proposed case management order, they do not

13   anticipate any motion practice prior to the next CMC except as noted herein.

14   4. AMENDMENT OF PLEADINGS (Para. 5)

15            Because the Ninth Circuit reversed in part and affirmed part of the District Court’s order of

16   dismissal, an amended operative complaint may need to be filed. After completing the initial

17   mediation, the parties propose to confer and address a schedule for amending, and present it to the

18   court in advance of the April CMC. Facebook anticipates moving to dismiss the amended

19   complaint based on grounds that were left open by the Ninth Circuit’s decision.

20   5. DISCOVERY (Para. 8)

21            a.     Written Discovery: The parties have exchanged written discovery, including RFPs

22   and interrogatories, served objections and responses, and produced documents. Plaintiffs also

23   moved to compel discovery. See Dkt. No. 108. In light of the Ninth Circuit’s opinion, the parties

24   will need to meet-and-confer to determine if any objections should be modified or withdrawn, or

25   whether the subjects of the motion to compel could be resolved by negotiation. The parties propose

26   to complete this process by the end of March and report on progress at the April CMC.

27

28

                                                        SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
         Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 5 of 9



 1            b.      Protective Order: On April 11, 2014, the Court approved a stipulated Protective

 2   Order. Dkt. No. 75. The parties anticipate requesting some minor adjustments and will present

 3   them to the Court in advance of the April CMC.

 4            c.      ESI Protocol: Discovery in this case began prior to the adoption of the Court’s

 5   model ESI Protocol and ESI Checklist. The parties agree to negotiate a stipulated ESI Protocol and

 6   present to the Court for consideration before the end of March, or alternatively notify the Court of

 7   impasse, identifying areas of dispute, and addressing them at the April CMC. The parties anticipate

 8   that the ESI Protocol would govern the negotiation of Search Terms and ESI Custodians and

 9   provide dates-certain for any required ESI discussions outlined in the Checklist.

10   6. RELATED CASES (Para. 10)

11                 a. Pro Se Cases: Nine pro se cases were filed, and all were dismissed in 2012. 1 None

12   were consolidated with the MDL.

13                 b. Supreme Court: On November 20, 2020, Facebook filed a Petition for Writ of

14   Certiorari with the United States Supreme Court, presenting the question, “Whether an internet

15   content provider violates the Wiretap Act where a computer user’s web browser instructs the

16   provider to display content on the webpage the user visits.” See Facebook, Inc. v. Davis, et al.,

17   Case No. 20-727. Plaintiffs’ deadline to file a response, if any, is February 11, 2021. Plaintiffs

18   have retained Gupta Wessler PLLC as Supreme Court counsel.

19                 c. State Court Action: On March 16, 2012, Facebook notified the Court of a related

20   State court class action, Ung v. Facebook, Inc., No. 112-cv-217244, in Santa Clara County,

21   asserting only California state law claims on behalf of a proposed class of California Facebook

22   users. Facebook’s demurrer was granted in part and denied in part on July 2, 2012. Since then, the

23   Superior Court has stayed the case until resolution of the MDL. Class counsel in the MDL are in

24   frequent contact with plaintiffs’ counsel in Ung and are prepared to coordinate efficiently between

25   the cases if/when the state court stay is lifted. Counsel in Ung have agreed to be bound by the

26   Protective Order governing confidentiality of discovery produced in the MDL. See Dkt. No. 169.

27   1
       Case Nos. 5:12-cv-1875; 5:11-cv-6367; 5:11-cv-6645; 5:11-cv-6607; 5:11-cv-5699; 5:11-cv-
28   5700; 5:11-cv-5701; 5:11-cv-5763; 5:11-cv-5764.

                                                        SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 6 of 9



 1   7. SETTLEMENT AND ADR (Para. 12)

 2            The parties have conferred regarding a possible negotiated resolution, and an initial formal

 3   mediation (by video) is tentatively scheduled for March 11, 2021 with Randall W. Wulff. The

 4   parties anticipate exchanging mediation briefs in advance, and if good progress is made, anticipate

 5   requesting Mr. Wulff’s assistance in focusing discovery in aid of formal in-person mediation

 6   tentatively scheduled for July. The parties propose to report on progress to the Court in advance of

 7   and at the requested April CMC.

 8   8. SCHEDULING (Para. 17)

 9            The parties jointly propose a case management order (accompanying this Statement) that

10   reflects the three parallel tracks above (Supreme Court; mediation; and preparation for discovery)

11   and the requested progress report and CMC in early April.

12   9. OTHER MATTERS (Para. 21)

13            a.     Efficiency Protocol:    The plaintiffs anticipate presenting a formal efficiency

14   protocol for the Court’s review, input and approval before the end of March.

15            b.     Consolidated Plaintiffs: The Court consolidated 21 federal cases into the MDL,

16   including a total of 28 named plaintiffs. Following the Ninth Circuit’s decision, lead counsel

17   contacted counsel for each of the consolidated plaintiffs, except one. See Carroll v. Facebook Inc.,

18   5:12-cv-370-EJD (N.D. Cal.). Plaintiffs ask to reserve time at the CMC to discuss.

19

20

21

22

23

24

25

26

27

28

                                                        SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 7 of 9



 1    Dated: January 19, 2021

 2    GRYGIEL LAW LLC                              COOLEY LLP
 3    By: /s/ Steven Grygiel                       By: /s/ Michael C. Rhodes
      Stephen G. Grygiel (admitted pro hac vice)   Michael C. Rhodes (116127)
 4    301 Warren Avenue, Suite 405                 101 California Street
      Baltimore, MD 21230                          San Francisco, CA 94111
 5    Tel.: (407) 505-9463                         Tel: (650) 843-5000
      sgrygiel@silvermanthompson.com
 6                                                 Rhodesmg@cooley.com
 7    KAPLAN, FOX & KILSHEIMER LLP
                                                   MAYER BROWN LLP
 8    By:     /s/ David Straite
      Frederic S. Fox (admitted pro hac vice)      By: /s/ Lauren R. Goldman
 9    David A. Straite (admitted pro hac vice)     Lauren R. Goldman (admitted pro hac vice)
      Aaron L. Schwartz (admitted pro hac vice)    1221 Avenue of the Americas
10    850 Third Avenue                             New York, NY 10016
      New York, NY 10022                           Telephone: (212) 506-2500
11                                                 lrgoldman@mayerbrown.com
      Telephone: (212) 687-1980
12    Facsimile: (212) 687-7714
      dstraite@kaplanfox.com                       Counsel for Defendant
13
      Laurence D. King (State Bar No. 206423)
14    Mario Choi (State Bar No. 243409)
      1999 Harrison Street, Suite 1560
15    Oakland, CA 94612
      Tel.: (415) 772-4700
16    Fax: (415) 772-4707
      lking@kaplanfox.com
17
      SIMMONS HANLY CONROY LLC
18
      By:     /s/ Jay Barnes
19    Jason ‘Jay’ Barnes (admitted pro hac vice)
      112 Madison Avenue, 7th Floor
20    New York, NY 10016
      Tel.: (212) 784-6400
21    Fax: (212) 213-5949
      jaybarnes@simmonsfirm.com
22

23    Counsel for Plaintiffs

24

25

26

27

28

                                                   SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 8 of 9


                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 1

 2            I, David A. Straite, attest that concurrence in the filing of this document has been obtained

 3   from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.
 4
              Executed this 19th day of January, 2021, at Marbletown, New York.
 5

 6
                                                           /s/ David Straite
 7
                                                            David A. Straite
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
       Case 5:12-md-02314-EJD Document 202 Filed 01/19/21 Page 9 of 9



 1                                     CERTIFICATE OF SERVICE
 2
              I, David A. Straite, hereby certify that on January 19, 2021, I caused a copy of this FOURTH
 3
     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT to be filed via CM/ECF which
 4

 5   will effect service on counsel of record for all parties.

 6            Executed this 19th Day of January, 2021, at Marbletown, New York.
 7

 8
                                                            /s/ David Straite
 9                                                           David A. Straite
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         SUPP. JOINT CASE MANAGEMENT STATEMENT

     739736972.3
